


Exhibit 10.15

 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi001.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

This Amendment No. 5 (this “Amendment”) to the Exclusive License Agreement
between OvaScience, Inc. (“Company”) and The General Hospital Corporation
(“Hospital”), dated June 27, 2011 (the “Agreement”), is effective upon signing
by both parties hereto. Capitalized terms used but not defined within this
Amendment have the meanings specified within the Agreement.

 

RECITALS

 

Whereas, pursuant to Section 12.3 of the Agreement, the Agreement may be amended
with the written consent of Company and Hospital;

 

Whereas, Company and Hospital have already entered into Amendments No. 1, 2, 3
and 4 to the Agreement, such amendments’ effective dates being
September 7th 2011, July 30th 2013, September 9th 2013, and November 14th 2013,
respectively;

 

Whereas, Company is a biotechnology company engaged in the development of novel
treatments for infertility, including its proprietary autologous germline
mitochondrial energy transfer (AUGMENTSM) in vitro fertilization protocol
(“AUGMENT”), which is based on technology licensed from Hospital under the
Agreement; and

 

Whereas, Hospital and Company wish to amend Company’s obligations under the
Agreement as set forth below.

 

Now, therefore, Company and Hospital hereby agree to amend the Agreement as
follows:

 

1.                                      Section 1.3 of the Agreement is hereby
deleted in its entirety and replaced by the following:

 

1.3                               “Clinical End User” shall mean those
laboratories, clinics and medical practices that purchase and/or use Products
and/or Processes pursuant to agreements with Company or any of its Affiliates or
Sublicensees.

 

2.                                      Section 1.9(a)(i) of the Agreement is
hereby deleted in its entirety and replaced by the following:

 

(i)                                     the gross amount billed or invoiced, or
if no bill or invoice is issued the amount received, whichever is greatest, by
Company and its Affiliates and Sublicensees for or on account of Sales of
Product and/or Processes; provided that, with respect to the sale and/or use of
Products and/or Processes by Clinical End Users (in

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

their capacities as Clinical End Users), the amounts paid by Clinical End Users
to Company, its Affiliates and Sublicensees shall be considered gross amounts
billed or invoiced for purposes of calculating Net Sales and the amounts billed
or invoiced by Clinical End Users for Sales to their consumer shall be excluded
from the calculation of Net Sales;

 

3.                                      The following new section 1.9(g) is
hereby inserted immediately after Section 1.9(f) of the Agreement:

 

(g)                                  For purposes of determining the royalties
payable on a Combination Product or Process, Net Sales of Product or Process
shall be calculated by multiplying the Net Sales of the Combination Product or
Process by the fraction A/A+B, where A is the average selling price, during the
Reporting Period in question, of the Product or Process sold separately in the
country in which the sale of the Combination Product or Process is made, and B
is the average selling price, during the Reporting Period in question, of the
Other Components sold separately.  If the Other Components in the Combination
Product or Process are not sold separately, then for the purposes of determining
royalties payable hereunder, the Parties shall negotiate in good faith to
determine an appropriate commercial value for all the components or ingredients
in the Combination Product or Process and calculate Net Sales of such
Combination Product or Process accordingly.  Notwithstanding anything to the
contrary in this Agreement, in no event shall the royalty due to Hospital when
aggregated with any other offsets or credits allowed under this Agreement be
less than [***] percent ([***]%) of the royalty otherwise due to Hospital under
this Agreement in any Reporting Period

 

4.                                      The following new sections 1.20 and 1.21
are hereby inserted immediately after Section 1.19 of the Agreement, as amended:

 

1.20                        “JV Field” shall mean the use of egg precursor cells
(“EPCs”), EPC progeny, or any component, factor or organelle derived from any
such cell, component, factor or organelle (or any combination thereof), to
(a) treat or prevent inherited diseases or defects in either humans or non-human
animals; (b) treat or prevent mitochondrial diseases or defects in either humans
or non-human animals; or (c) artificially create food, research animals and/or
animal products.  For the avoidance of doubt, the JV Field does not include
(d) treatments of menopause associated symptoms or diseases other than
treatments of infertility; (e) treatments

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

to delay menopause or menopause associated symptoms or diseases other than
treatments of infertility; (f) diagnostics; or (g) research tools or any other
field not specifically set forth herein.

 

1.21                        “Combination Product or Process” shall mean a
product or process that uses a functionally active component (for clarity,
functionally active components exclude routine components, including without
limitation common buffers and standard cell culture media) or service offering
or process not licensed by Hospital to Company hereunder (“Other Components”) to
form a product or process that is a combination of a Product and/or Process and
Other Component(s).  For example, and without limiting the generality of this
definition, a product or process in which (i) egg precursor cells are matured
into an oocyte by a process that would qualify as a Process, and (ii) the
resulting oocytes are subjected to a treatment or a product which would not
qualify as a Process or Product, respectively, would be a Combination Product or
Process.

 

5.                                      The introductory clause of
Section 2.1(a) of the Agreement is hereby deleted in its entirety and replaced
by the following:

 

(a)                                 Subject to the terms of this Agreement and
Hospital’s and Harvard’s respective rights in Patent Rights, Hospital hereby
grants to Company in the License Field, the JV Field and the Expanded Field with
respect to Hospital Patent Rights, and in the Limited Field with respect to
Media Patent Rights, in the License Territory:

 

6.                                      Section 2.1(b)(i) of the Agreement, as
amended, is hereby deleted in its entirety and replaced by the following:

 

(i)                                     the right to grant to Clinical End Users
and to final purchasers, users or consumers of Products or Processes the right
to use such purchased Products or Processes within the scope of Hospital Patent
Rights within the License Field, the JV Field, or the Expanded Field, and within
the scope of Media Patent Rights within the Limited Field, in all cases in the
License Territory; and

 

7.                                      Section 2.4 of the Agreement, as
amended, is hereby deleted in its entirety and replaced by the following:

 

2.4                               No Additional Rights.  It is understood that
nothing in this Agreement shall be construed to grant Company or any of its
Affiliates a license, express or implied,

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

under any patent owned solely or jointly by Hospital or Harvard other than the
Patent Rights expressly licensed hereunder.  Hospital shall have the right to
license any Hospital Patent Rights to any other party for any purpose outside of
the License Field, the JV Field, or the Expanded Field, or the License
Territory. Hospital and/or Harvard shall have the right to license any Media
Patent Rights to any other party for any purpose outside of the Limited Field or
the License Territory.

 

8.                                      The following new section 3.1(e) is
hereby inserted immediately following Section 3.1(d)(ii) of the Agreement, as
amended:

 

(e)                                  Pre-Sales Requirements for Product and/or
Processes within JV Field:

 

(i)                                     Company shall develop and present to
Hospital a development plan for the development of Products and/or Processes
within the JV Field no later than [***]20[***].

(ii)                                  Company shall commit at least One Million
Dollars ($[***]) towards the research and development of Product and/or
Processes directly related to the JV Field, annually, in each calendar year in
the range from 20[***]-20[***].

(iii)                               Company shall initiate pre-clinical studies
for an IND of a Product or Process in the JV Field no later than [***], 20[***].

(iv)                              Company shall commence clinical trial activity
with respect to a Product or Process in the JV Field no later than [***]
20[***].

(v)                                 Achieve a First Commercial Sale of a Product
or Process in the JV Field no later than [***] 20[***].

 

9.                                      The following new section 4.4(m) is
hereby inserted immediately after Section 4.4(l) of the Agreement, as amended:

 

(m)                             [***] Dollars ($[***]) within [***] ([***]) days
of First Commercial Sale of a Product and/or Process in the JV Field in the
first country in which a First Commercial Sale is achieved in the JV Field.

 

10.                               Sections 4.5(a)-(b) of the Agreement, as
amended, are hereby deleted in their entirety and replaced with the following:

 

(a)                                 Beginning with the First Commercial Sale in
any country in the License Territory, Company shall pay Hospital during the term
of any license granted under Section 2.1(a)(i), a royalty of [***] percent
([***]%) of the Net Sales amounts of all Products or Processes in the License
Field, the JV

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

Field, and the Limited Field, and a royalty of [***] percent ([***]%) of the Net
Sales amounts of all Products or Processes in the Expanded Field.  Solely with
respect to the License Field, the JV Field and the Expanded Field; in the event
that Company reasonably determines that royalty payments to one or more third
parties are required in order to avoid potential infringement of third party
patent rights, Company shall notify Hospital via Hospital’s Executive Director,
Research Ventures and Licensing promptly following Company’s decision to pursue
a license from the applicable third party and, if such payments are in excess of
[***] percent ([***]%) of Net Sales, Company may offset a total of [***] percent
([***]%) of such third-party payments that are in excess of [***] percent
([***]%) of Net Sales against any royalty payments that are due under this
Section 4.5(a) to Hospital in the same Reporting Period, provided that in no
event shall the royalty payments under this Section 4.5(a), when aggregated with
any other offsets and credits allowed under this Agreement, be reduced by more
than [***] percent ([***]%) in any Reporting Period.  Without limiting the
foregoing, in connection with providing notification to Hospital of Company’s
intent to pursue a third party license, Company shall provide an explanation of
its rationale for pursuing the license.  In the event that Hospital notifies
Company that Hospital has concerns regarding Company’s determination to seek
such license, the Steering Committee shall be convened to review the
determination. Failing satisfactory resolution from the Steering Committee, the
matter shall be discussed between Company’s CEO or Chairman and the Hospital’s
Executive Director, Research Ventures and Licensing; provided that, Company’s
CEO shall have final decision-making authority with respect to such matter and
Company shall not be required to delay obtaining the proposed third party
license for more than [***] ([***]) days in total as a result of the foregoing
Steering Committee and executive consultation process.

 

(b)                                 With respect to any sublicense granted in
the License Field or Limited Field, Company shall pay Hospital [***] percent
([***]%) of any and all Sublicense Income received prior to the third (3rd)
anniversary of the Effective Date, and [***] percent ([***]%) of any and all
Sublicense Income received on or after the third (3rd) anniversary of the
Effective Date. With respect to any sublicense granted in the Expanded Field,
Company shall pay Hospital [***] percent ([***]%) of any and all Sublicense
Income. With respect to any sublicense granted solely in the JV Field, Company
shall pay Hospital [***] percent ([***]%) of any and

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

all Sublicense Income; provided, however, that Hospital shall credit any amounts
paid by Company to Hospital in accordance with Section 4.6 of this Agreement
against any Sublicense Income generated within the JV Field.

 

11.                               Section 4.6 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

4.6                               Liquidity Event Milestone Fee.  Company shall
pay Hospital [***] Dollars ($[***]) (the “Liquidity Event Fee”), within [***]
([***]) days following the first to occur of the following:

 

(a)                                 The closing of the first (1st) sale by the
Company of originally issued securities of the Company on or after [***] 20[***]
(an “IPO”); provided that, if the proceeds to the Company from such IPO are less
than [***] Dollars ($[***]), Company shall pay [***] percent ([***]%) of such
proceeds to Hospital within [***] ([***]) days following such closing, and
thereafter on each anniversary of such closing, shall pay to Hospital the lesser
of [***] percent ([***]%) of such proceeds or the payment amount that, when
combined with prior payments pursuant to this Section 4.6(a), would equal [***]
Dollars ($[***]); or

 

(b)                                 [***] 20[***]; or

 

(c)                                  The closing of the first to occur of any of
the following transactions (each, a “Change of Control”):

 

(i)                                     a sale, conveyance or other disposition
of all or substantially all of the assets of the Company (other than to an
Affiliate of Company as part of a reorganization or restructuring); or

 

(ii)                                  a merger or consolidation of Company with
or into any other entity, unless the stockholders of Company immediately before
the transaction own fifty percent (50%) or more of the voting or capital stock
of the acquiring or surviving corporation following the transaction;

 

provided that if the proceeds to the Company of such Change of Control are less
than [***] Dollars ($[***]), Company shall pay to Hospital [***] Dollars
($[***]) within [***] ([***]) days following such Change of Control and
thereafter shall pay to

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

Hospital [***] Dollars and [***] Cents ($[***]) on each of the first three
(3) anniversaries of such Change of Control.

 

Provided, however, that this Section 4.6 shall terminate upon the full payment
of the Liquidity Event Fee.

 

12.                               Section 7 of the Agreement, as amended, is
hereby deleted in its entirety and replaced with the following:

 

7.                                      THIRD PARTY INFRINGEMENT AND LEGAL
ACTIONS

 

7.1                               Hospital Right to Prosecute.  Hospital will
protect the Patent Rights from infringement and prosecute infringers when, in
its sole judgment, such action may be reasonably necessary, proper and
justified.  If Company shall have supplied Hospital with prima facie
infringement of a claim of a Hospital Patent Right in the License Field, the JV
Field or the Expanded Field, or of a Media Patent Right in the Limited Field, in
the License Territory by a third party which poses a material threat to
Company’s rights under this Agreement, Company may by notice request Hospital to
take steps to protect such Patent Right.  Hospital shall notify Company within
[***] ([***]) days of the receipt of such notice whether Hospital intends to
prosecute the alleged infringement.  If Hospital notifies Company that it
intends to so prosecute, Hospital shall, within [***] ([***]) months of its
notice to Company either (a) cause such infringement to terminate, or
(b) initiate legal proceedings against the infringer.

 

7.2                               Company Right to Prosecute.  In the event
Hospital notifies Company that Hospital does not intend to prosecute
infringement identified under Section 7.1, Company may, upon notice to Hospital,
initiate legal proceedings against the infringer at Company’s expense with
respect to a claim of a Hospital Patent Right in the License Field, the JV Field
or the Expanded Field, or of a Media Patent Right in the Limited Field, in the
License Territory.  Before commencing such action, Company and, as applicable,
any Affiliate, shall consult with Hospital, concerning, among other things,
Company’s standing to bring suit, the selection of counsel and the jurisdiction
for such action and shall consider the views of Hospital regarding the proposed
action, including, without limitation with respect to potential effects on the
public interest.  Company shall be responsible for all costs, expenses and
liabilities in connection with any such action and shall indemnify and hold
Hospital and Harvard harmless therefrom, regardless of whether Hospital or
Harvard is a party-plaintiff, except for the expense of any independent counsel
retained by Hospital in accordance with Section 7.5 below.

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

7.3                               Hospital and/or Harvard Joined as
Party-Plaintiff.  If Company elects to commence an action as described in
Section 7.2 above, Hospital and/or Harvard shall have, in its sole discretion,
the option to join such action as a party-plaintiff. If joinder of Hospital
and/or Harvard as a party-plaintiff is necessary or desirable in order for
Company to bring or maintain such action or to prove damages in such action, and
Company requests that Hospital and/or Harvard be joined, Hospital and/or Harvard
may either, in its sole discretion, permit itself to be joined as a
party-plaintiff at the sole expense of Company, or assign to Company all of
Hospital’s and/or Harvard’s right, title and interest in and to the Patent Right
which is the subject of such action (subject to all of Hospital’s and/or
Harvard’s obligations to the government under law and any other rights that
others may have in such Patent Right).  If Hospital and/or Harvard makes such an
assignment, such action by Company shall thereafter be brought or continued
without Hospital and/or Harvard as a party; provided, however, that Hospital
and/or Harvard shall continue to have all rights of prosecution and maintenance
with respect to Patent Rights and Company shall continue to meet all of its
obligations under this Agreement as if the assigned Patent Right were still
licensed to Company hereunder.

 

7.4                               Notice of Actions; Settlement.  Company shall
promptly inform Hospital of any action or suit relating to Patent Rights and
shall not enter into any settlement, consent judgment or other voluntary final
disposition of any action relating to Patent Rights, including but not limited
to appeals, without the prior written consent of Hospital and/or Harvard, as
applicable.

 

7.5                               Cooperation.  Each Party agrees to cooperate
reasonably in any action under Section 7 which is controlled by the other Party,
provided that the controlling Party reimburses the cooperating Party for any
costs and expenses incurred by the cooperating Party in connection with
providing such assistance, except for the expense of any independent counsel
retained by the cooperating Party in accordance with this Section 7.5.  Such
controlling Party shall keep the cooperating Party informed of the progress of
such proceedings and shall make its counsel available to the cooperating Party. 
The cooperating Party shall also be entitled to independent counsel in such
proceedings but at its own expense, said expense to be offset against any
damages received by the Party bringing suit in accordance with Section 7.6.

 

7.6                               Recovery.  Any award paid by third parties as
the result of such proceedings (whether by way of settlement or otherwise) shall
first be applied to

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

reimbursement of any legal fees and expenses incurred by either Party and then
the remainder shall be divided between the Parties as follows:

 

(i)                                     Company shall receive an amount equal to
its lost profits or a reasonable royalty on the infringing sales, or whichever
measure of damages the court shall have applied; and

 

(ii)                                  Hospital shall receive an amount equal to
the royalties and other amounts that Company would have paid to Hospital if
Company had Sold the infringing Products and Services rather than the infringer;
and

 

(iii)                               the balance, if any, remaining after Company
and Hospital have been compensated under Section 7.6(a) shall be shall be shared
[***] percent ([***]%) to the controlling party and [***] percent ([***]%) to
the cooperating party.

 

13.                               Section 10.6 of the Agreement, as amended, is
hereby deleted in its entirety and replaced by the following:

 

10.6                        Termination by Company.  Company shall have the
right to terminate this Agreement in its entirety by giving ninety (90) days
advance written notice to Hospital and upon such termination shall immediately
cease all use and Sales of Products and Processes, subject to Section 10.9. 
Company shall also have the right to terminate its license hereunder with
respect to the Hospital Patent Rights in the License Field, the JV Field or the
Expanded Field, or the Media Patent Rights, but in no event all four, by giving
ninety (90) days advance written notice to Hospital and upon such termination
shall immediately cease all use and Sales of Products and Processes using the
Hospital Patent Rights in the License Field, the JV Field or the Expanded Field,
or the Media Patent Rights, as applicable, subject to Section 10.9.  Following
such a termination: (a) with respect to the Hospital Patent Rights in the
License Field only, Section 3.1(a), and to the extent not already achieved or
paid, Sections 4.3(a), 4.3(b), 4.4(a) and 4.4(b) shall no longer have any force
or effect; (b) with respect to the Hospital Patent Rights in the Expanded Field
only, Section 3.1(b), and to the extent not already achieved or paid, Sections
4.3(d), and 4.4(l) shall no longer have any force or effect; (c) with respect to
the Hospital Patent Rights in the JV Field only, Section 3.1(e), and to the
extent not already achieved or paid, Section 4.4(m); (d) with respect to the
Media Patent Rights only, Section 3.1(c), and to the extent not already achieved
or paid, Sections 4.3(c), 4.4(c) and 4.4(d) shall no longer have any force or
effect;

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kyi002.jpg]

AMENDMENT NO. 5 TO THE EXCLUSIVE LICENSE AGREEMENT

 

and (e) except as expressly provided in this Section 10.6, this Agreement shall
remain in full force and effect.

 

14.                               Except as expressly modified by this
Amendment, all terms and conditions of the Agreement remain in full force and
effect.

 

15.                               This Amendment can be executed by the parties
hereto by facsimile and in counterparts, each of which is deemed an original and
both of which taken together constitutes one agreement binding upon the parties
hereto.

 

16.                               The validity, interpretation and performance
of this Amendment is controlled by and construed under the laws of the
Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.

 

In witness whereof, the parties hereto enter into this Amendment as of the date
of the last signature below.

 

OvaScience, Inc.

 

The General Hospital Corporation,

 

 

d/b/a Massachusetts General Hospital

 

 

 

 

 

 

/s/ Michelle Dipp

 

/s/ Irene Abrams

By:

Michelle Dipp, M.D., Ph.D.

 

By:

Irene Abrams

 

Chief Executive Officer

 

 

Executive Director

 

 

 

Research Ventures & Licensing

 

 

 

December 18, 2013

 

December 18, 2013

Date

 

Date

 

 

Initialed by Hospital:

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------
